Title: To George Washington from Colonel James Wood, 12 November 1778
From: Wood, James
To: Washington, George


  
    Sir
    Wmsburg [Va.] 12th Novemr 1778.
  
  I have been here near three weeks, without being able as yet, to get a final Determination On any part of the Business I Came to Transact. On my Arrival I discovered that the whole Legislative Body were highly Pleased with a thorough Persuasion, that the war was at an end, that the British Troops were embarking, and that there was not the most Distant Probability they wou’d again return to the Continent. On Governor Henry’s laying your Excellencys letter before the House, I was happy to find it effectually roused them from their Lethargy. they Immediately Appointed Mr Mason, Mr Page, Mr Nelson, and Mr Parker, a Committee to Confer with me on the State of the Troops belonging to the Virginia Line. I Informed the Committee of the reduction that had taken Place in the Virginia Regiments, Owing to the great Difficeincy in the Quota Assigned the State, that this Measure had Disgusted a Number of the Officers, who I was Confident wou’d leave the service at the Close of the Campaign; that it wou’d take 2731 rank and file to Complete the Regiments On the Present Establishment, making a Deduction for 800 Draughts, whose  
    
    
    
    times of Service expires in February next. that by some Default in the Execution of the Act of Assembly, one half of the Draughts had never Joined the Army, but Still remain in their respective Counties; recommending proper Exertions for Apprehending them, and Obliging them to serve for the time they have been Absent, Agreeable to Law. that Desertion Prevails, particularly Among the Troops raised on the Frontiers, Owing in my Opinion, to that Pernicious measure of sending a Body of men for the Protection of the Settlement On Kentucké, which does not Consist of more than Sixty men, most of whom are Land Jobbers, and Runaways from the Different States, which has Formed a Harbour for Deserters, and every Other Species of Villains; besides, the Idea was ridiculous to think of extending Our Territory, when we Ought to be making Use of every Exertion to Secure what we Already Occupy; that a Number of enlistments have Expired this fall, many of whom might have been reinlisted, had your Excellency been made Acquainted with the additional Bounty allowed by the Assembly, and been furnished with the Necessary Sum to have Answered that Purpose. that reserving a sufficient Tract of Country for the Army, will have a good Effect; but that Opening a Land Office at this time will be a means of many Officers resigning, will make the men Acquainted with the Back Country, Uneasy Under their Confinement, and wou’d in my Opinion Effectually prevent the reinlisting any of those, whose times of Service are near Expiring, that the most Effectual mode for raising a Sufficient number of men to fill up the Regiments, will be to hold Out a Generous Bounty, to Proportion the Number of men to be furnished by each County according to the Number of their Militia, and limit a time by which they shall be raised, in failure of which, an Indiscriminate Draught to take Place; by this means it will Induce every Individual from motives of Interest, to Contribute towards increasing the Bounty, and in Effect to Become recruiting Officers. that Offering large rewards for Apprehending Diserters, and to Oblige them to Serve at least Double the time of their Absence, will be Attended with good Consequences. in all those Propositions the Committee Unanimously Concurred, and reported them to the House, which were Agreed to by a great Majority of the House, and Bills Ordered to be Brought in Agreeable to the resolutions.
  I have Preferred the Officers memorial respecting the Lands which they have been promised by Government; it is still Depending before a Committee, but I have the Pleasure to Inform your Excellency, that I have the Greatest reason to Believe they will be Unanimous in increasing the Proportions of both Officers and men, and that they will reserve a very large and Valuable part of the Back Country for  
    
    
    
    their Use; Indeed, I am happy to find they Discover a real Inclination to make the Situation of their Troops in every respect, as Agreeable as Possible. a Great part of the Present Session has been taken up in Considering the Grants made by the Cherokees to Henderson & Company, which they have at Last declared totally Void. Disagreeable as my Present Situation is, I shall Continue here ’till the Bill for recruiting the Regiments Passes, and Other matters respecting the Army are Considered; which I am Afraid will not be long before Christmass, if I am to Judge by their manner of doing Business; what makes my stay so Very Disagreeable is, that my wife is in a Declining and Very Dangerous Situation, and that I had not time to Stay more than two Days with her On my way from Camp; if she shou’d not be recovered On my return, I must beg your Excellency’s Indulgence to Stay some short time with her, if my Absence Can be Dispensed with. I have Discovered the most shameful Neglects in the Executive Department in this state, respecting the Cloathing and other Necessaries furnished by the Assembly for the Virginia Troops; it appears that Cloathing, Liquors, and Other Necessaries, to the Amount of near two Hundred thousand Pounds have been sent On, Addressed to a Mr Hollingsworth a Deputy Quarter Master General at the head of Elk, who from every Information I Can Obtain, has sent a Great Proportion of them, to the Clothier General, and Continental Stores, Instead of forwarding them to the Virginia Agent for the Use of their Troops. I have represented this matter to the Assembly who have Directed a Strict Enquiry to be made, which I hope will be a means of Our being better supplied in Future.
I shall be Exceedingly Happy if my Poor endeavours meet with your Excellency’s Approbation. I have the Honor to be, with the Greatest Respect, Your Excellency’s Very Obt Servt

  James Wood.

